DETAILED ACTION
	This Office action is in response to amendments filed on February 10, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Givens, US 2010/0089340.

In regard to claim 1,
Givens discloses: a hydraulic unit (portable tool power system 17) comprising: 
a fluid supply region arranged in a first housing portion (see annotated fig. 1); a controller region (control panel 54) arranged in a second housing portion, which is above the first housing portion (see annotated fig. 1);  at least one hydraulic tank (hydraulic oil reservoir 20) arranged in the fluid supply region, at least one pump subassembly (hydraulic pumps 42a and 42b, flywheel 76, engine 47, and muffler 78) arranged in the fluid supply region adjacent to the at least one hydraulic tank 20, wherein the at least one pump subassembly is oriented upright, in at least one 

    PNG
    media_image1.png
    625
    672
    media_image1.png
    Greyscale

In regard to claim 2,
The at least one pump subassembly comprises a hydraulic pump 42a, 42b, and a drive motor (engine 47) which are directly coupled via flywheel 76.

In regard to claim 3,
The fluid supply region is defined on a bottom face by a base (see annotated fig. 1), and the at least one pump subassembly 42a, 42b, and the at least one hydraulic tank 20 are connected in a parallel circuit to each other, and each is connected to the base (see annotated fig. 1).


    PNG
    media_image2.png
    603
    622
    media_image2.png
    Greyscale


In regard to claim 4,
The base is configured as a block base (one defined in the Specification of high inertial mass), and at least one of the pump subassembly and the hydraulic tank is rigidly connected to the base. The pump subassembly, via engine 47, is rigidly attached to the base via mounts 19a and 19b. The hydraulic tank appears to be rigidly mounted thereto, but the reference is silent as to the specifics.

In regard to claim 6,
The base and the first housing portion sealingly surround the fluid supply region at least on the bottom face and on an outer face (see figs. 1 and 2). 

In regard to claim 7,
The base may broadly be interpreted as shaped as a fluid collection trough as it has a base and four sides, such that it is capable of collecting fluid.

In regard to claim 8,
The fluid supply region and an electric controller region (control unit 67) of controller region 54 are arranged on the same side of the hydraulic unit 17 (the side seen in fig. 1). 

In regard to claim 9,
The fluid supply region and a fluid circuit installation space in the controller region are fluidly connected and/or interconnected by a terminal block (hydraulic manifold control unit 67).  See fig. 2 where hoses 81 and 82 connect pumps 42a and 42b to manifold control unit 67 in controller 54. 

In regard to claim 10,
Frame 40 includes the first and second housing portions and is formed by at least one frame part and/or at least one wall part. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Givens, US 2010/0089340, in view of Bartlett et al., US 5,730,643, as evidenced by Figovsky et al., “Advanced Polymer Concretes and Compounds.”
	Givens discloses all of the limitations substantially as claimed, but fails to teach that the base includes a polymer concrete as required by claim 5. However, Bartlett teaches a machine tool, not dissimilar to the tool of Givens, where the frame 20, including the base, is made of a polymer concrete. Bartlett is silent as to the advantages of polymer concrete, but Figovsky teaches that polymer concretes have “improved mechanical strength, low permeability, and improved chemical resistance” when compared to ordinary concrete (Preface, xiii), such that it would have been obvious to a person having ordinary skill in the art to have replaced the base of Givens with the polymer concrete base of Bartlett to achieve these benefits.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive.
Applicant contends that the pump subassembly of Givens does not read on the present claims because it does not have a greatest extent that is vertical as required by independent claim 1. However, the limitation “the at least one pump subassembly” is interpreted, consistent with .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK HAMO/Primary Examiner, Art Unit 3746